                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                           LAKE CHARLES DIVISION


UNITED STATES OF AMERICA                          CASE NO. 2:04-CR-20127-03

VERSUS                                            JUDGE JAMES D. CAIN, JR.

KALUB DOYLE JR (03)                               MAGISTRATE JUDGE KAY

                             MEMORANDUM ORDER

      Before the court is a renewed Motion for Compassionate Release [doc. 232] filed

by defendant Kalub Doyle Jr., who is serving a term of imprisonment imposed by this

court. The government opposes the motions. Doc. 234.

                                         I.
                                     BACKGROUND

      Doyle is serving a term of imprisonment following his conviction in this court of

one count of assault with a dangerous weapon, stemming from a fight he was involved in

while incarcerated at the Federal Correctional Institution at Oakdale, Louisiana. Doc. 1;

see United States v. Doyle, 412 F. App’x 710 (5th Cir. 2011). He filed a motion for

compassionate release in this court, seeking a reduction in sentence based on the dangers

posed by the COVID-19 pandemic. Doc. 223. The court denied the motion on the grounds

that Doyle had not exhausted his administrative remedies. Doc. 229. Doyle now brings a

renewed motion, after being denied relief through the BOP. Doc. 232. The government

opposes the motion on the merits. Doc. 234.




                                              1
                                         II.
                                  LAW & APPLICATION

       A sentence of imprisonment may only be modified by the district court in limited

circumstances. Dillon v. United States, 560 U.S. 817, 825 (2010). The court may reduce a

term of imprisonment for “extraordinary and compelling reasons” so long as they are

“consistent with applicable policy statements issued by the Sentencing Commission.” 18

U.S.C. § 3582(c)(1)(A). Following passage of the First Step Act in 2018, inmates may use

this provision to directly petition the court for compassionate release.

       Here Doyle cites his preexisting medical conditions and fear of the COVID-19

pandemic. As the government shows, however, he has received both doses of the Pfizer

COVID-19 vaccine. Doc. 234, att. 2. Accordingly, Doyle is protected against the virus even

in an institutional setting. His case does not present “extraordinary and compelling reasons”

warranting a modification of his term of imprisonment.

                                            III.
                                       CONCLUSION

       For the reasons stated above the defendant’s Motion for Compassionate Release

[doc. 232] is hereby DENIED.

       THUS DONE AND SIGNED in Chambers on this 14th day of July, 2021.


                    _________________________________________
                               JAMES D. CAIN, JR.
                        UNITED STATES DISTRICT JUDGE




                                              2
